Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 1 of 13 PageID #: 263



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

                                                   )
 CLAUDE EMILE                                      )
                                                   )
                                                   )
                      Plaintiff,                   )   Civil Action No. 15-cv-00077-M-LDA
                                                   )
 v.                                                )
                                                   )
 JP MORGAN CHASE BANK, N.A., ALIAS                 )
 AND JOHN DOE, ALIAS                               )
                Defendant.                         )
                                                   )
                                                   )
                                                   )

      WELLS FARGO BANK, N.A.’S MOTION TO DISMISS FOR LACK OF SUBJECT
                           MATTER JURISDICTION
             OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

         Defendant Wells Fargo Bank, N.A. ( “Wells Fargo”)1 respectfully moves this Court to

 dismiss pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction or, in the

 alternative, for summary judgment pursuant to Fed. R. Civ. P. 56.2

         Plaintiff, Claude Emile (“Plaintiff”), seeks to challenge a foreclosure sale scheduled for

 March 3, 2015 on the ground that Wells Fargo failed to send her a notice of mediation advising

 her that she is entitled to a face-to-face meeting, as required by R.I.G.L. § 34-27-3.2 (the

 “Mediation Statute”). She seeks declaratory and injunctive relief, along with damages for Wells

 Fargo’s violation of the Mediation Statute. Because the March 3, 2015 foreclosure sale did not

 occur and has not been re-noticed, Plaintiff’s claims are moot and this Court lacks subject matter

 jurisdiction.

 1
  Although the Complaint is captioned as being against JP Morgan Chase Bank, N.A., Alias, and
 John Doe, Alias, the body of the Complaint makes its allegations against Wells Fargo and this
 motion is filed on behalf of Wells Fargo.
 2
  Pursuant to LR Cv 7(c), undersigned counsel requests a hearing on this motion. Counsel
 estimates that the hearing will require approximately 30-45 minutes.
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 2 of 13 PageID #: 264



           Alternatively, should this Court conclude that it has jurisdiction, Wells Fargo is entitled

 to summary judgment. Rhode Island’s Mediation Statute does not require a notice of mediation

 when the mortgage went into default before May 16, 2013, and it is undisputed that Plaintiff

 defaulted on her mortgage in April of 2010. In any event, Wells Fargo sent Plaintiff a letter

 inviting her to a face-to-face meeting, and in fact engaged in three face-to-face meetings with

 Plaintiff as part of this Court’s Alternative Dispute Resolution Program. Therefore, Wells Fargo

 is entitled to a judgment of dismissal, or in the alternative to judgment as a matter of law.

                              I.      UNDISPUTED MATERIAL FACTS

           On June 30, 2006, Claude Emile (“Plaintiff”) and Rendel Emile (“Rendel”)3 executed a

 Note in the amount of $213,290.00 to CCO Mortgage Corp. Wells Fargo’s Local Rule 56(a)(1)

 Statement of Undisputed Material Facts, filed contemporaneously herewith, (“SOF”) ¶ 1. To

 secure their repayment obligations under the Note, Plaintiff and Rendel granted a Mortgage (the

 “Mortgage”) in and to the property located at 21 Dodge Street, North Providence, Rhode Island

 02904 (the “Property”) to Mortgage Electronic Registration Systems, Inc. (“MERS”) as nominee

 for CCO Mortgage Corp. SOF ¶ 2. The Mortgage was recorded in Book 2287 at Page 305 in

 the City of North Providence Land Evidence Records. Id. ¶ 3. CCO Mortgage Corp. specially

 endorsed the Note to Wells Fargo, and Wells Fargo subsequently endorsed the Note, in blank.

 Id. ¶¶ 4, 5. Wells Fargo has been the holder of the Note, endorsed in blank, since before any of

 the foreclosure proceedings at issue in this case began. Id. ¶ 6.

           Wells Fargo is also the mortgagee of record. On July 15, 2011, MERS, as nominee for

 CCO Mortgage Corp., assigned the Mortgage to Wells Fargo. Id. ¶ 7. The Corporate




 3
     Rendel is not a party to this action.


                                                     2
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 3 of 13 PageID #: 265



 Assignment of Mortgage was recorded in the City of Providence Land Evidence Records at

 Book 2733 at Page 316. Id. ¶ 8. Plaintiff does not dispute Wells Fargo’s status as mortgagee.

        On June 21, 2006, CCO Mortgage Corp. notified Plaintiff and Rendel by letter that

 effective July 11, 2006, the servicing of their mortgage loan had been transferred from CCO

 Mortgage Corp. to Wells Fargo. Id. ¶ 9. Wells Fargo has serviced the mortgage loan from July

 11, 2006, through the present. Id. ¶ 10.

        On February 7, 2010, Wells Fargo mailed written notice to Plaintiff and Rendel advising

 them that the Mortgage was in default and that they had 30 days to cure the default to avoid the

 possibility of acceleration. Id. ¶ 11. On February 12, 2010, Wells Fargo sent correspondence to

 Plaintiff and Rendel Emile informing them that Wells Fargo had “agreed to a modification of

 your mortgage loan.” Id. ¶ 12. The letter’s “Details of the Modification” specified that the first

 payment was due April 1, 2010. Id. ¶ 13. The Loan Modification Agreement—enclosed with

 the correspondence—stated that “[t]he current contractual due date has been extended from

 [January 1, 2010] to [April 1, 2010]” and confirmed that “[t]he first modified contractual due

 date is on 04/01/2010.” Id. ¶ 14.

        Plaintiff and Rendel failed to make the payment due April 1, 2010. Id. ¶ 16. During an

  April 1, 2010 phone call with a Wells Fargo employee, Plaintiff stated that the payments were

  too high. Id. ¶ 15. On April 7, 2010 Wells Fargo inquired whether Plaintiff and Rendel

  remained interested in moving forward with the loan modification, but neither responded, and

  they did not sign and return the Loan Modification Agreement. Id. ¶¶ 19-21. On or about

  April 12, 2010 Wells Fargo sent correspondence to Plaintiff and Rendel advising that Wells

  Fargo was “unable to adjust the terms of your mortgage” because “[w]e have been unable to

  reach you to discuss your situation.” Id. ¶ 22. Then, on April 19, 2010, Plaintiff told Wells




                                                  3
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 4 of 13 PageID #: 266



  Fargo that she could not afford the plan payments, id. ¶ 23 and Wells Fargo cancelled the loan

  modification at Plaintiff’s request, id ¶ 24. Wells Fargo sent correspondence to Plaintiff and

  Rendel dated April 19, 2010 advising that, “[a]s you requested, this letter is to inform you the

  request for Repayment Agreement has been cancelled, and we have closed your file.” Id. ¶ 25.

  On or about April 29, 2010, Wells Fargo sent correspondence to Plaintiff and Rendel informing

  them that the Mortgage was in default and stating, “[w]e would like to meet with you to review

  your financial situation and determine possible options to assist you in bringing your loan

  current.” Id. ¶ 26.

        Over the next several months, Wells Fargo sent notices (dated May 9, 2010, October 17,

 2010, and March 6, 2011) to Plaintiff and Rendel. Id. ¶ 27. The May 9, 2010 notice notified

 Plaintiff of the default and advised that Wells Fargo had the right to foreclose if the default was

 not cured. Id. ¶ 28. The October 17, 2010 and March 6, 2011 notices advised Plaintiff and

 Rendel that the Mortgage was in default and informed them that they had 30 days or longer to

 cure the default to avoid the possibility of acceleration of their mortgage loan. Id. ¶ 29. Plaintiff

 and Rendel failed to bring their mortgage loan payments current or otherwise cure their non-

 payment default. Id. ¶ 37; see also id. ¶¶ 17-18. The Mortgage has been in default since April 1,

 2010 and remains due for that payment. Id. ¶ 17-18, 38. On July 22, 2014, Wells Fargo mailed

 written notice to Plaintiff and Rendel Emile informing them of their default and that they had

 until September 10, 2014, to cure the default to avoid the possibility of acceleration of their

 mortgage loan. Id. ¶ 30.

        Plaintiff filed the Complaint in the Rhode Island Superior Court on February 13, 2015

 and sought to enjoin a foreclosure sale scheduled for March 3, 2015. Id. ¶ 31. The Complaint

 claims that “[n]either Wells Fargo nor any entity acting on its behalf has sent Plaintiff a notice




                                                   4
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 5 of 13 PageID #: 267



 advising her that she is entitled to a face to face meeting, prior to exercise of default and

 acceleration as required by the terms of her mortgage.” See id. ¶ 31; ECF No. 1-1, Complaint,

 ¶ 6. The Complaint alleges that Plaintiff was entitled to, but never received, a notice of

 mediation pursuant to R.I.G.L. § 34-27-3.2. Complaint ¶ 9. The Complaint also implies that

 Plaintiff was contractually entitled to a notice that she is entitled to a face-to-face meeting prior

 to foreclosure. See id. ¶¶ 6, 8.

         The Complaint seeks to restrain a foreclosure sale scheduled for March 3, 2015. Id. ¶ 10.

 It also seeks damages and attorney’s fees for Wells Fargo’s alleged violation of R.I.G.L. § 34-

 27-3.2. See id. at p. 3. The Complaint does not, however, set forth a claim for breach of

 contract, nor does it request any damages or other relief arising out of any alleged breach. See

 id. at pp. 3-4.

         Wells Fargo removed the Complaint to this Court on February 27, 2015. ECF No. 1,

 Notice of Removal. The parties have participated in multiple mediations as part of this Court’s

 Alternative Dispute Resolution Process. SOF ¶ 33. In-person mediation sessions were convened

 on June 11, 2015, February 26, 2018, and July 10, 2018. Id. ¶ 34.

         While this case was pending, Plaintiff submitted another application for loss mitigation to

 Wells Fargo. See id. ¶ 35. On or about April 7, 2018, Wells Fargo informed Plaintiff and

 Rendel that they had been “approved for the Home Affordable Modification Trial Period Plan

 (HAMP),” and provided instructions for how they could accept the loan modification offer. Id.

 Plaintiff and Rendel did not accept the loan modification offer. Id. ¶ 36.

         The March 3, 2015 foreclosure sale of the Property never occurred, and no sale is

 currently scheduled. Id. ¶¶ 32, 39-40.




                                                    5
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 6 of 13 PageID #: 268



                               II.     STANDARDS OF REVIEW

        A.      SUBJECT MATTER JURISDICTION (RULE 12(b)(1))

        A motion to dismiss under Fed. R. Civ. P. 12(b)(1) is “[t]he proper vehicle for

 challenging a court’s subject matter jurisdiction.” Lindsay v. Wells Fargo Bank, N.A., No.

 CIV.A. 12-11714-PBS, 2013 WL 5010977, at *2 (D. Mass. Sept. 11, 2013) (quoting Valentin v.

 Hospital Bella Vista, 254 F.3d 358, 362–63 (1st Cir. 2001)). In considering a Rule 12(b)(1)

 motion, the Court “must credit the plaintiff’s well-pled factual allegations and draw all

 reasonable inferences in the plaintiff’s favor.” Deutsche Bank Nat'l Tr. v. Moynihan, No. CV 15-

 14155-MBB, 2016 WL 4098579, at *1 (D. Mass. July 28, 2016) (citations omitted), aff’d sub

 nom. Deutsche Bank Nat’l Tr. Co. as Tr. for IXIS 2006-HE3 v. Moynihan, No. 17-2039, 2018

 WL 4922786 (1st Cir. Aug. 16, 2018). The court may also, however, “consider whatever

 evidence has been submitted, such as the depositions and exhibits submitted.” Id. (quoting

 Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010)); Cuomo v. U.S. Bank, N.A. for Bear

 Stearns Asset Backed Sec. I, LLC, 2006-HE5, No. CV 17-485 WES, 2018 WL 3993444, at *2

 (D.R.I. Aug. 21, 2018) (citing Pemental v. Bank of New York Mellon for Holders of Certificates ,

 First Horizon Mortg. Pass-Through Certificates Series FHAMS 2004-AA5, No. CV 16-483S,

 2017 WL 3279015, at *5 (D.R.I. May 10, 2017), report and recommendation adopted sub nom.

 Pemental v. Bank of New York Mellon, No. CV 16-483 S, 2017 WL 3278872 (D.R.I. Aug. 1,

 2017)). Finally, a complaint’s legal conclusions “are not taken as true and are not part of the

 factual record.” Lindsay, 2013 WL 5010977, at *2 (citing Bell Atlantic Corp. v. Twombly, 550

 U.S. 544, 555 (2007)) (footnote omitted).

        “[T]he party raising a mootness defense has the burden of establishing the facts necessary

 to sustain that defense.” Ramirez, 438 F.3d at 100; Mangual, 317 F.3d at 61. “To satisfy this




                                                  6
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 7 of 13 PageID #: 269



 burden, the challenger must show that, after the case’s commencement, intervening events have

 blotted out the alleged injury and established that the conduct complained of cannot reasonably

 be expected to recur.’” Ramirez, 438 F.3d at 100 (citing Davis, 440 U.S. at 631 and United

 States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968)).

        B.      SUMMARY JUDGMENT (RULE 56)

        When a party moves for summary judgment under Fed. R. Civ. P. 56, the Court views the

 record in the light most favorable to the non-moving party and resolve all reasonable inferences

 in that party’s favor. Frangos v. Bank of America, N.A., 826 F.3d 594, 596 (1st Cir. 2016). To

 prevail, Wells Fargo must show “that there is no genuine dispute as to any material fact and

 [Wells Fargo] is entitled to judgment as a matter of law.” Gerald v. Univ. of P.R., 707 F.3d 7, 16

 (1st Cir. 2013) (quoting Fed. R. Civ. P. 56(a)). Once Wells Fargo has satisfied its burden, to

 defeat the motion, Plaintiff “the party must demonstrate, through submissions of evidentiary

 quality, that a trialworthy issue persists.” DePoutot v. Raffaelly, 424 F.3d 112, 117 (1st Cir.

 2005). Summary judgment is appropriate if the non-moving party “has failed to make a

 sufficient showing on an essential element of [its] case with respect to which [it] has the burden

 of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                        III.   ARGUMENT

        A.      THE COMPLAINT SHOULD BE DISMISSED AS MOOT

        Article III of the U.S. Constitution limits a federal court’s jurisdiction to deciding actual

 cases and controversies. Raines v. Byrd, 521 U.S. 811, 818 (1997); Ramirez v. Sanchez Ramos,

 438 F.3d 92, 97 (1st Cir. 2006); see also U.S. Const. art. III, § 2, cl. 1. “One element of the case-

 or-controversy requirement is plaintiffs must establish that they have standing to sue.” Blum v.

 Holder, 744 F.3d 790, 795 (1st Cir. 2014). “The [standing] doctrine limits the category of




                                                  7
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 8 of 13 PageID #: 270



 litigants empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.”

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016). “[A] federal

 court is duty bound to dismiss the claim as moot if subsequent events unfold in a manner that

 undermines any one of the three pillars on which constitutional standing rests: injury in fact,

 causation, and redressability.” Ramirez, 438 F.3d at 100 (“A case becomes moot if, at some time

 after the institution of the action, the parties no longer have a legally cognizable stake in the

 outcome.”) (citing Goodwin v. C.N.J., Inc., 436 F.3d 44, 46 (1st Cir. 2006)). If such events

 unfold during the litigation, any subsequent court opinion would be “merely advisory [and],

 Article III considerations require dismissal of the case.” Mangual v. Rotger-Sabat, 317 F.3d 45,

 60 (1st Cir. 2003) (citing County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)).

        Here, the Complaint does not claim any entitlement to relief arising out of a completed

 foreclosure. Instead, it alleges that Wells Fargo may not conduct a foreclosure sale scheduled for

 March 3, 2015 because Wells Fargo failed to provide Plaintiff with certain required pre-

 foreclosure notices, specifically, a notice of mediation. But the March 3, 2015 sale never

 occurred, and no new auction date has been set. See Smith Aff. ¶ 23; SOF ¶ 15.

        The non-occurrence of the March 3, 2015 foreclosure sale rendered the Complaint moot.

 See, e.g., Nash v. GMAC Mortgage, LLC, No. CA 10-493 S, 2011 WL 2470645, at *13 (D.R.I.

 May 18, 2011), report and recommendation adopted, No. CA 10-493 S, 2011 WL 2469849

 (D.R.I. June 20, 2011) (holding that requests for injunctive relief to restrain mortgagor from

 foreclosing mortgage became moot when foreclosure auction was cancelled); Smith v. World

 Sav. & Loan Ass’n, No. 2:10-cv-02855, 2011 WL 338495, at *4 (E.D. Cal. Jan. 31, 2011)

 (“Plaintiff’s two foreclosure-related claims are moot because the Notice of Default was rescinded

 and the foreclosure was not completed.”); see also Schwartz v. Bank of America, N.A., Civil




                                                   8
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 9 of 13 PageID #: 271



 Action No. 10-cv-1225, 2011 WL 1135001, at *4 (D. Colo. Mar. 28, 2011) (“Defendants have

 not yet attempted to renew any foreclosure against Plaintiff. Therefore, Plaintiff’s complaints

 with respect to technical defects in the original Foreclosure Proceeding . . . appear to be moot.”).

 There is no longer any live case or controversy between the parties as to whether Wells Fargo

 was entitled to foreclose on March 3, 2015, and this Court lacks subject matter jurisdiction to

 speculate and render an advisory opinion as to whether a sale on March 3, 2015 would have been

 valid. See Mangual, 317 F.3d at 60.

         This Court similarly lacks jurisdiction to opine on the validity of any future or anticipated

 foreclosure sale. If Wells Fargo wishes to exercise the power of sale in the Mortgage in the

 future, then under Rhode Island law Wells Fargo “will be required to send Plaintiff a new written

 notice of the rescheduled foreclosure, as well as publish such notice.” Aracri v. Washington

 Mut. Bank, No. NC-2011-0420, 2015 WL 4600807, at *2 (R.I. Super. Ct. July 27, 2015)

 (Rubine, J.). This makes it “impossible for this Court to predict” whether all conditions

 precedent to foreclosure will be satisfied. Id. (invoking ripeness doctrine and dismissing claims

 based on alleged improper pre-foreclosure notices where the “foreclosure never took effect and

 the borrower is still the title owner”).

         Like the Rhode Island Superior Court, the District of Massachusetts has recognized that a

 complaint seeking to challenge “an anticipated mortgage foreclosure” is nonjusticiable when a

 prior foreclosure notice had been canceled and no foreclosure sale was pending. Rose v. Bank of

 America, No. CV 16-11558-FDS, 2018 WL 443451, at *1 (D. Mass. Jan. 16, 2018) (concluding

 that court could not decide whether mortgagee had fulfilled “certain legal obligations” that must

 be met prior to foreclosure because there was no pending foreclosure sale). This Court should do

 the same.




                                                   9
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 10 of 13 PageID #: 272



         B.      IF THIS COURT REACHES THE MERITS, WELLS FARGO IS
                 ENTITLED TO SUMMARY JUDGMENT ON ALL CLAIMS

                 1.      Because the Mortgage was in default before May 16, 2013, Plaintiff is
                         not entitled to a pre-foreclosure notice of mediation pursuant to
                         R.I.G.L. § 34-27-3.2.

         Plaintiff contends that Wells Fargo may not foreclose because it failed Rhode Island’s

  Mediation Statute by failing to send her a pre-foreclosure notice of mediation. Complaint ¶¶ 6-9,

  15. The Complaint further alleges that Wells Fargo’s failure to comply with § 34-27-3.2 caused

  her to suffer damages and seeks an injunction preventing Wells Fargo from foreclosing the

  mortgage. Id. at p. 3. The statute does not apply here, however, as a matter of law.

         The Mediation Statute requires a mortgagee to give a mortgagor written notice “that the

  mortgagee may not foreclose on the mortgaged property without first participating in a mediation

  conference.” R.I.G.L. § 34-27-3.2(d). The statute has been amended several times since it was

  first enacted in 2013. See Pemental v. Bank of New York Mellon for Holders of Certificates,

  First Horizon Mortg. Pass-Through Certificates Series FHAMS 2004-AA5, No. CV 16-483S,

  2017 WL 3279015, at *1 n.1 (D.R.I. May 10, 2017) (recapping the history of Rhode Island’s

  “on-again, off-again” mediation statute), report and recommendation adopted sub nom.

  Pemental v. Bank of New York Mellon, No. CV 16-483 S, 2017 WL 3278872 (D.R.I. Aug. 1,

  2017); Fontaine v. US Bank Nat. Ass’n, No. PC 2015-1043, 2015 WL 2449536 (R.I. Super. Ct.

  May 15, 2015) (discussing history of mediation statute). Today, and since 2015, see Pemental,

  2017 WL 3279015, at *1 n.1, the statute does not apply to mortgages that have been in default

  since prior to May 16, 2013, see R.I.G.L. § 34-27-3.2(o)(2) (providing that “[t]he provisions of

  this section shall not apply if: . . . (2) The date of default under the mortgage is on or before May

  16, 2013”). The current version of the statute, with this limiting language, applies here. See

  Linares v. US Bank National Association, No. CV 16-481S, 2017 WL 3279010, at *1 (D.R.I.



                                                   10
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 11 of 13 PageID #: 273



  May 16, 2017) (recognizing that the 2015 amendments “exclude mortgages such as Plaintiffs’

  that were in default on or before May 16, 2013” and apply to a case filed in 2014), report and

  recommendation adopted sub nom. Linares v. U.S. Bank Nat’l Ass’n, No. CV 16-481 S, 2017

  WL 3278870 (D.R.I. Aug. 1, 2017); Dacosta v. Nationstar Mortg. LLC, No. CV 15-542-M, 2016

  WL 3635985, at *1 (D.R.I. June 24, 2016) (dismissing post-foreclosure “equitable and damages”

  claims because the Mediation Statute “was amended in July 2015 to exempt mortgages in default

  prior to May 16, 2013”).

         Plaintiff defaulted on her Mortgage by failing to make the payment due April 1, 2010.

  Plaintiff has never cured the default, and the Mortgage remains due for the April 1, 2010

  payment. It is, therefore, undisputed that the date of default under Plaintiff’s mortgage is before

  May 16, 2013. Consequently, the Mediation Statute did not and will not require Wells Fargo to

  provide a notice of mediation.

                  2.     The undisputed evidence shows that Wells Fargo not only sent
                         Plaintiff a notice advising her of her entitlement to a face-to-face
                         meeting, it has conducted three of them with her.

         Paragraph 6 of the Complaint alleges that: “Neither Wells Fargo nor any entity acting on

  its behalf has sent Plaintiff a notice advising her that she is entitled to a face-to-face meeting,

  prior to exercise of default and acceleration as required by the terms of her mortgage.” Plaintiff

  does not point to any language in the Mortgage requiring that such a notice be sent, and the only

  Mortgage provision she cites in her Complaint, Paragraph 9, does not require that Wells Fargo

  must send notice that Plaintiff is entitled to a face-to-face meeting prior to default and

  acceleration.

         Regardless, the undisputed evidence shows that, before accelerating the amount due

  under the Mortgage, Wells Fargo sent such a notice. On April 29, 2010, Wells Fargo sent the

  Plaintiff correspondence informing her that the Mortgage was in default and that Wells Fargo


                                                    11
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 12 of 13 PageID #: 274



  “would like to meet with you [i.e., Plaintiff] to review your financial situation and determine

  possible options to assist you in bringing your loan current.” See SOF ¶ 26. Thereafter, Wells

  Fargo sent Plaintiff a “Notice of Default and Mortgagee’s Right to Foreclose and Notice of

  Availability of Mortgage Counseling services” dated May 9, 2010, which again notified Plaintiff

  of the default and advised that Wells Fargo had the right to foreclose if the default was not cured.

  Id. ¶ 28. Wells Fargo sent Plaintiff additional letters, dated October 17, 2010, March 6, 2011,

  and July 22, 2014, giving Plaintiff 30 days (or more) to cure the default and stating that Wells

  Fargo “will proceed with acceleration” if Plaintiff does not cure the default by the deadline. See

  id. ¶¶ 29-30 (and exhibits cited therein).

          Moreover, Plaintiff engaged in three face-to-face mediations with Wells Fargo as part of

  this Court’s Alternative Dispute Resolution Program on June 11, 2015; February 26, 2018; and

  July 10, 2018. Plaintiff was even offered a second chance at a loan modification in April of

  2018, but rejected it.

          Plaintiff has therefore received all the notice she alleges she was contractually entitled to,

  and more, entitling Wells Fargo to summary judgment on Plaintiff’s claim that Wells Fargo has

  not provided her with the contractually mandated notice of her entitlement to a face-to-face

  meeting.

                                         IV.    CONCLUSION

          For the reasons stated above, Wells Fargo Bank, N.A. respectfully requests that the Court

  grant its motion and dismiss the Complaint for lack of subject matter jurisdiction or, in the

  alternative, enter summary judgment in its favor on the Complaint.




                                                    12
Case 1:15-cv-00077-JJM-LDA Document 35 Filed 12/20/18 Page 13 of 13 PageID #: 275



                                                       Respectfully submitted,

                                                       WELLS FARGO BANK, N.A.,

                                                       By its attorney,

                                                       /s/ Michael E. Jusczyk
                                                       Michael E. Jusczyk (Bar No. 7791)
                                                       SEYFARTH SHAW LLP
                                                       World Trade Center East
                                                       Two Seaport Lane, Suite 300
                                                       Boston, MA 02210
                                                       Telephone: (617) 946-4800
                                                       Facsimile: (617) 946-4801
                                                       MJusczyk@Seyfarth.com

                                                       Dated: December 20, 2018


                                  CERTIFICATE OF SERVICE

          I, Michael E. Jusczyk, hereby certify that this document has been filed electronically and
  is available for viewing and downloading from the ECF system. I further certify that this
  document will be sent electronically to the registered participants as identified on the Notice of
  Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
  participants on December 20, 2018.


                                                       /s/ Michael E. Jusczyk
                                                          Michael E. Jusczyk




                                                  13
